Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9, line 6 states “…in mass%, at least of”. Correcting it to read “at least one of” or another appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiko et al. (JP-2010047805-A, see English machine translation unless otherwise noted, hereinafter Yoshiko).
Instant claims are to a steel material for high heat input welding. All occurrences of “high heat” are interpreted from the instant specification as a welding heat input of more than 80 kJ/cm ([0010]). Additionally, note that ‘for high heat input welding” is a statement of 
Yoshiko teaches a thick steel plate for large structures such as ships, marine structures, low temperature storage tanks, construction/civil engineering structures, and the toughness and brittleness of a large heat input welded portion ([0001]). Yoshiko further teaches a broad a broad chemical composition of steel consisting of C: 0.03 to 0.20%, Si: 1.0% or less, Mn: 1.0 to 2.0%, Al: 0.005 to 0.06% in mass%. , P: 0.015% or less, S: 0.0050% or less, Nb: 0.005 to 0.017%, Ti: 0.005 to 0.02%, N: 0.0035 to 0.0075%, Ca: 0.0005 to 0.0030%, B: 0.0005 to 0.0020%, Ca, O, S satisfy the following formula: 0 <(Ca- (0.18 + 130 × Ca) × O) /1.25 / S <1 , the balance is composed of Fe and unavoidable impurities ([0038]), one or more elements selected from Cu, Ni, Cr, Mo and V, as needed (abstract), and the ranges of these if present are Mo: 0.1-0.5% ([0062]), V: 0.001 to 0.1%, Cu: 0.01 to 0.5%, Ni: 0.01 to 1.0%, and Cr: 0.01 to 0.5% ([0038]). 
Regarding claim 8, Yoshiko teaches an anticipatory alloy Fe-0.07C-0.2Si-1.5Mn-0.01P-0.003S-0.06Al-0.01Ti-0.001B-0.0017Ca-0.0048N-0.003O-0.005Nb-0.05Cr (original document, page 12, table 1, example alloy B). Summarized below is a comparison between the instant claim 8 and the broad range and example alloy of Yoshiko.  

Instant Claim 8 (wt.%)
Yoshiko Broad Range (wt.%)
Yoshiko Example Alloy B (wt.% )
C
 0.04 to 0.09
0.03 to 0.20
0.07
Si
 0.15 to 0.25
1.0 or less
0.20
Mn
 1.40 to 2.00
1.0 to 2.0
1.50
P
 0.015 or less
0.015 or less
0.010
S
 0.0005 to 0.0040
0.0050 or less
0.003
Al
 0.030 to 0.080
0.005 to 0.06
0.060
Ti
 0.005 to 0.023
0.005 to 0.02
0.010
B
 0.0003 to 0.0020
0.0005 to 0.0020
0.0010
Ca
 0.0005 to 0.0030
0.0005 to 0.0030
0.0017
N
 0.0030 to 0.0060
0.0035 to 0.0075
0.0048
O
 0.0040 or less
0<{(Ca-(0.18+130xCa)xO)/1.25}/S <1
0.0030
Nb
 0.005 or less
0.005 to 0.017
0.005
Mo
 0.005 or less
0, 0.1-0.5
-
Fe + incidental impurities
Balance
Balance
Balance


Yoshiko alloy B fully meets the claim limitations.
Regarding claim 9, Yoshiko teaches all of the limitations as set forth above in claim 8. Yoshiko example alloy B has 0.05 wt.% Cr which fully meets the claim limitation of wherein the steel material further comprises in mass%, group A, group B, group C, or combinations thereof, wherein group A comprises in mass%, at least one of Cu: 0.5% or less, Ni: 1.0% or less, and Cr: 0.5% or less, wherein group B comprises in mass%, at least of V: 0.1% or less, and W: 0.1% or less, wherein group C comprises in mass%, at least one of Mg: 0.0005 to 0.0050%, Zr: 0.001 to 0.020%, and REM: 0.001 to 0.020%.   
Regarding claim 10 -11, Yoshiko teaches all of the limitations as set forth above in claim 9. Examiner notes that for Yoshiko alloy B, (Ca-(0.18+130xCa)xO)/1.25/S = 0.1325 which fully meets the claim limitation of wherein the steel material satisfies formula (1), below
 0 < {(Ca - (0.18 + 130 x Ca) x O)/1.25}/S < 0.8 … (1)

Regarding claim 12-15, Yoshiko teaches all of the limitations as set forth above in claims 10 and 11. Examiner notes that for Yoshiko alloy B, (Mn+ 0.4x (Cu + Ni) +Cr) =1.55 which fully meets the claim limitation of wherein the steel material further satisfies formula (2), below 
1.45 < Mn+ 0.4x (Cu + Ni) +Cr < 1.92 … (2)
where Mn, Cu, Ni, and Cr each represent a content in mass% of the corresponding element Mn, Cu, Ni, and Cr, and a content of an element not included in the steel material is 0.
Regarding claim 16-23, Yoshiko teaches all of the limitations as set forth above in claims 12-15. 
Note that claims 16-23 are intended use limitations which do not impart any structural limitations to the claimed steel material for high heat input welding. A steel material composition meeting the claim compositions of claims 8-15 would inherently possess an average grain diameter of 10 µm or less in a prior y grain at a heat affected zone adjacent to a bond of the steel material when welded at a heat input of 80 to 300 kJ/cm.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant is directed to MPEP § 2111.02(II).
Furthermore, note that the limitation recited in claims 16-23 is a contingent limitation statement (similar to an if-then statement, e.g., if the steel material for high heat input welding .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 9,657,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application is obvious over the claimed patented invention.
The present claims require a composition range for a steel material for high heat input welding comprising C, Si, Mn, S, Al, Ti, B, Ca, N and Fe + incidental impurities, and optionally P, O, Nb, Mo, Cu, Ni, Cr, V, W, Mg, Zr and REM which the patent claims meet the limitations of. 
Claims 8-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 8 of U.S. Patent No. 8,765,269. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application is obvious over the claimed patented invention.
The present claims require a composition range for a steel material for high heat input welding comprising C, Si, Mn, S, Al, Ti, B, Ca, N and Fe + incidental impurities, and optionally P, O, Nb, Mo, Cu, Ni, Cr, V, W, Mg, Zr and REM which the patent claims meet the limitations of. 
Claims 8-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-9 of copending Application No. 16/331,303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims require a composition range for a steel material for high heat input welding comprising C, Si, Mn, S, Al, Ti, B, Ca, N and Fe + incidental impurities, and optionally P, O, Nb, Mo, Cu, Ni, Cr, V, W, Mg, Zr and REM which the copending claims meet the limitations of.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yasuhiro et al. (JP-2011214053-A) contains a similar process, an overlapping composition range, and an anticipatory alloy. 
Hiroyuki et al. (JP-2009235514-A) contains a similar process and an overlapping composition range 
Kenji et al. (JP-2002256379-A) contains a similar process, an overlapping composition range, and an anticipatory alloy. 
Akira et al. (WO-2015075771-A1) contains a similar process and an overlapping composition range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        4184

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734